UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7145



CALVIN SCOTT WEDINGTON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; H. LAPPIN, Warden;
K. HAWK, Dr., Director, Bureau of Prisons,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-539-5-F2)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Scott Wedington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his civil complaint filed pursuant to Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Wedington v. United States, No. CA-97-539-5-F2

(E.D.N.C. July 24, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2